Citation Nr: 0633521	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-21 421	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a pneumothorax has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1988.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that declined to reopen the 
claim for service connection for a pneumothorax on the basis 
that new and material evidence had not been received.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

For the reasons expressed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The Board notes that the regulations implementing the VCAA 
include a revision of the provisions of 38 C.F.R. § 3.156 
which is applicable to claims to reopen filed on and after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because this application to reopen the claim for 
service connection for a pneumothorax on appeal was filed in 
January 2002, the RO should have applied the revised version 
of 38 C.F.R. § 3.156(a) effective for claims to reopen filed 
on and after August 29, 2001.  However, on page 9 of the 
March 2004 Statement of the Case (SOC), the RO erroneously 
applied the former version of 38 C.F.R. § 3.156(a) effective 
prior to August 29, 2001 in finding that new and material 
evidence had not been received to reopen the claim for 
service connection.  Thus, not only has the veteran's claim 
been adjudicated under erroneous criteria, he has also not 
received notice of the correct criteria that governs his 
claim, nor been furnished an opportunity to respond thereto.  
To avoid any prejudice to the veteran, the Board finds that 
the RO, in the first instance, must adjudicate the claim on 
appeal under, and give the veteran notice of the correct 
version of, 38 C.F.R. § 3.156(a) effective for claims to 
reopen filed on and after August 29, 2001.

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include, with respect to the 
application to reopen the claim for 
service connection, the correct, revised 
version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed on 
and after August 29, 2001.    

2.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes citation to and discussion of 
the revised version of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen 
filed on and after August 29, 2001, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


